DETAILED ACTION
Status of Claims
Claims 1-20 are currently pending and have been examined in this application. This communication is the first action on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 8, and 18 are objected to because of the following informalities:
Claim 3, Page 21: “to the each participate” should read “to each participant”;
Claim 8, Page 22: “to the each participate” should read “to each participant”;
Claim 18, Page 23: “to the each participate” should read “to each participant”;
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The examiner has identified system Claim 11 as the claim that represents the claimed invention for analysis and is similar to method Claim 1 and system Claim 16.
Step 2A Prong 1 (Yes; the claims are abstract): Independent Claim 1 recites (abstract ideas are emphasized in bold; additional elements are considered to be parsed from the remaining abstract idea): “A system, comprising: a hub, having an input for log-in data of a plurality of participants and an output for assignment data, the hub is configured to group participants of the plurality of participants into groups according to the assignment data and to communicatively connect participants of each group, wherein each group comprises a reviewer and a reviewee set to interact in a session; a prompter, having an input for the assignment data and an output for instructions to each of the groups, based on which the participants of each of the groups interact during a session, the instructions are derived from calibration data; and a moderator, having an input for feedback data associated with participants' interactions and an output for the calibration data generated based on the feedback data.”
The limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the human mind (i.e., grouping / assigning participants, providing instructions, and receiving and generating data) of the abstract idea of an interactive peer-to-peer review system. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.
Alternatively, the limitations, as drafted, are a process that, under its broadest reasonable interpretation, relates to managing interactions between people including social activities, teaching, and following rules or instructions (i.e., assigning participants into review groups, providing participants with instructions) of the abstract idea of an interactive peer-to-peer review system. If a claim limitation, under its broadest reasonable interpretation, relates to managing interactions between people including social activities, teaching, and following rules or instructions, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 (No; the additional elements are not integrated into a practical application): These judicial exceptions are not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). In particular, the claim recites the additional elements of a hub, a prompter, and a moderator (in addition to the processor of Claim 16). The computer hardware is recited at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exceptions. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea without a practical application.
Step 2B (No; the claims do not provide significantly more): The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exceptions. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea in a conventional manner. Mere instructions to implement an abstract idea on or with the use of generic computer components cannot provide an inventive concept. The claim is not patent-eligible.
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, the aforementioned claims are not patent-eligible.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-11, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Upadhyay et al. (US-20190164107) in view of Larsen et al. (US-8856000).
Claim 1
Upadhyay teaches the following limitations:
A method, comprising: assigning participants, set to interact with each other via a communication system ([0038] interaction apparatus 208 may include tools 214 for conducting teleconferences, video conferences, and/or text-based chats), into groups of a round, each group comprises participants set to interact in a group session as a reviewer or as a reviewee ([0036] scheduling apparatus 206 schedules a job interview 230 between the candidate and a given interviewer);

providing each participant in a group with instructions, based on which the participant interacts with another participant in the group during a respective group session ([0037] interaction apparatus 208 provides a set of suggested questions 212 to interviewer);

receiving feedback data associated with interactions among the participants during respective group sessions ([0039] management apparatus 210 obtains feedback 220 for job interview 230 from interviewer 232, the candidate, the moderator, and/or other entities involved in the screening process);

generating calibration data based on the received feedback data ([0063] the feedback may be used to update a reputation score and/or other performance metrics; [0053] a reputation model and/or other statistical model or machine learning technique may be used to generate and/or update weights 310 associated with ratings, reviews, reputation scores, and/or other interviewer attributes 304 used to calculate a match score for the interviewer. Weights 310 may be adjusted and/or tuned to reflect outcomes from previous interviews, feedback related to the interviewer, and/or the distribution or frequency of certain interviewer attributes 304 (e.g. ratings, scores, etc.)); and

based on the calibration data, assigning participants, set to interact with each other via the communication system, into groups of a further round ([0056] updated interviewer attributes 308 may be used in matching of interviewer 318 to subsequent interview requests… moderator may further use feedback 322-324 to advance candidate 320 to subsequent rounds of screening).

However, Upadhyay does not explicitly teach that the assigning of participants (i.e., candidates) into groups of a further round is generated by a computer.

Larsen, in the same field of endeavor, teaches that the assigning of participants (i.e., candidates) into groups of a further round is generated by a computer (Col. 3 Lines 5-14 candidate-sorting tool analyzes the candidate data for the respective interviewing candidate to identify digital interviewing cues and applies the digital interview cues to a prediction model to predict an achievement index for the respective interviewing candidate. This is performed without reviewer input at the model-driven candidate-sorting tool. The list of interview candidates is sorted according the predicted achievement indices; Col. 3 Lines 51-52 allow for many potential applicants to be reduced to a final manageable pool).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the peer-to-peer system of Upadhyay with the assigning of participants (i.e., candidates) into groups of a further round being generated by a computer, as taught by Larsen. One of ordinary skill in the art would have been motivated to make this modification for the benefits of saving money (Col. 1 Lines 30-33), time, and effort (Col. 1 Lines 51-61), as well as minimizing subjectivity (Col. 1 Lines 62-65).

Claim 5
Upadhyay further teaches the following limitations:
wherein the feedback data comprise reviews, each review comprising information of a reviewer identity, a reviewee identity, a skill, and a skill-score ([0039] management apparatus 210 may include a user interface that allows interviewer 232 to enter a rating, review, and/or other feedback 220 related to the performance of the candidate).

Claim 6
Upadhyay further teaches the following limitations:
wherein the feedback data comprise records of video, recording interactions among the participants during respective group sessions ([0038] interaction apparatus 208 may include tools 214 for... recording audio and/or video; [0039] The user interface may also allow interviewer 232 to... rate and/or review questions 212, and/or submit content generated during job interview 230 (e.g., chat transcripts, audio, video).

Claim 7
Upadhyay further teaches the following limitations:
wherein the feedback data comprise records of audio, recording interactions among the participants during respective group sessions ([0038] interaction apparatus 208 may include tools 214 for... recording audio; [0039] The user interface may also allow interviewer 232 to... rate and/or review questions 212, and/or submit content generated during job interview 230 (e.g., chat transcripts, audio).

Claim 8
Upadhyay further teaches the following limitations:
computing a skill-score of a participant based on feedback data associated with group sessions wherein the participant interacted as a reviewee ([0039] management apparatus 210 may include a user interface that allows interviewer 232 to enter a rating... related to the performance of the candidate).

Claim 9
Upadhyay further teaches the following limitations:
computing a judgment-score of a participant based on feedback data associated with group sessions wherein the participant interacted as a reviewer ([0039] management apparatus 210 may allow the candidate to rate... the professionalism, politeness, patience, respectfulness, and/or other attributes of interviewer 232).

Claim 10
Upadhyay further teaches the following limitations:
wherein the assigning participants into groups of the further round is further based on: a skill-score and a judgement-score of the participants, wherein a skill-score and a judgement-score of a participant is computed based on feedback data associated with previously assigned group sessions wherein the participant interacted, respectively, as a reviewee or as a reviewer (([0053] Weights 310 may be adjusted and/or tuned to reflect outcomes from previous interviews, feedback related to the interviewer, and/or the distribution or frequency of certain interviewer attributes 304 (e.g. ratings, scores, etc.); [0056] updated interviewer attributes 308 may be used in matching of interviewer 318 to subsequent interview requests).

Claim 11
Upadhyay teaches the following limitations:
a hub, having an input for log-in data of a plurality of participants ([0016] profile module 126 that allows the entities to create and edit profiles) and an output for assignment data ([0022] member profiles and/or activity with online professional network 118 are used by a screening system 102 to automatically schedule, track, and/or manage interviews),

a prompter, having an input for the assignment data ([0026] screening system 102 uses online professional network 118 data to match interviewers 110 to interviews with candidates) and an output for instructions to each of the groups ([0026] Screening system 102 may further include tools and/or services for suggesting questions to ask during the interviews, facilitating collaboration and/or interaction between interviewers 110 and candidates 116 during the interviews),

a moderator, having an input for feedback data associated with participants' interactions ([0026] Screening system 102 may further include tools and/or services for… obtaining feedback from interviewers 110 and candidates) and an output for the calibration data generated based on the feedback data ([0037] Interaction apparatus may calculate a score for each question based on the number of times the question has previously been asked, the familiarity of interviewer 232 with the question, prior usage of the question by interviewer, the candidate's previous exposure to the question, the quality or relevance of the question, ratings of the question by other interviewers, and/or other factors. Interaction apparatus 208 may then order questions 212 by descending order of score and select a subset of the highest scored questions and/or questions 212 with scores that exceed a threshold as suggestions that are presented to interviewer 232 before and/or during job interview).

The remainder of the claim is rejected using the same rationale as Claim 1.

Claim 15
The remainder of the claim is rejected using the same rationale as Claim 5.

Claim 16
Upadhyay teaches the following limitations:
A memory storing computer readable instructions that, when executed by a processor, cause (Claim 13. A system, comprising: one or more processors; and memory storing instructions):

The remainder of the claim is rejected using the same rationale as Claim 1.

Claim 20
The remainder of the claim is rejected using the same rationale as Claim 5.

Claims 2-4, 12-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Upadhyay et al. (US-20190164107) in view of Larsen et al. (US-8856000), and further in view of Allen et al. (US-20190237083).

Claim 2
Upadhyay does not explicitly teach the following limitations:
wherein the providing each participant in a group with instructions comprises: providing each participant with a predefined number of instructions at a predefined rate.

Allen, in the same field of endeavor, teaches the following limitations:
wherein the providing each participant in a group with instructions comprises: providing each participant with a predefined number of instructions at a predefined rate ([0003] response analysis component analyzes a set of actions taken by a first user during an interaction between the first user and a second user to resolve a situation associated with the second user using a set of recommended action criteria. The response analysis component determines if the set of actions taken by the first user... substantially conforms to a set of recommended action criteria... If the set of actions taken are substantially non-conforming with the set of recommended action criteria, the response analysis component retrieves a set of previous interaction scores... If the set of previous interaction scores is a null set, a task allocation component outputs a task assignment to a user device associated with a third user... The task assignment instructs the third user to assist the first user in resolving the situation. If the set of previous interaction scores is within an unacceptable score threshold range, the task allocation component outputs the task assignment to the user device associated with the third user... The task assignment instructs the third user to assist the first user. If the set of previous interaction scores is within an acceptable score threshold range, an interaction monitoring component continues to monitor the interaction without providing additional assistance).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the peer-to-peer system of Upadhyay with the limitations of “wherein the providing each participant in a group with instructions comprises: providing each participant with a predefined number of instructions at a predefined rate,” as taught by Allen. One of ordinary skill in the art would have been motivated to make this modification for the benefit of providing personalized feedback and instructions, and producing successful interactions and effective problem resolution [Allen – 0001].

Claim 3
Upadhyay does not explicitly teach the following limitations:
updating the instructions provided to the each participate based on the calibration data.

Allen, in the same field of endeavor, teaches the following limitations:
updating the instructions provided to the each participate based on the calibration data ([0003] response analysis component analyzes a set of actions taken by a first user during an interaction between the first user and a second user to resolve a situation associated with the second user using a set of recommended action criteria. The response analysis component determines if the set of actions taken by the first user... substantially conforms to a set of recommended action criteria... If the set of actions taken are substantially non-conforming with the set of recommended action criteria, the response analysis component retrieves a set of previous interaction scores... If the set of previous interaction scores is a null set, a task allocation component outputs a task assignment to a user device associated with a third user... The task assignment instructs the third user to assist the first user in resolving the situation. If the set of previous interaction scores is within an unacceptable score threshold range, the task allocation component outputs the task assignment to the user device associated with the third user... The task assignment instructs the third user to assist the first user. If the set of previous interaction scores is within an acceptable score threshold range, an interaction monitoring component continues to monitor the interaction without providing additional assistance).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the peer-to-peer system of Upadhyay with the limitations of “updating the instructions provided to the each participate based on the calibration data,” as taught by Allen. One of ordinary skill in the art would have been motivated to make this modification for the benefit of providing personalized feedback and instructions, and producing successful interactions and effective problem resolution [Allen – 0001].

Claim 4
Upadhyay further teaches the following limitations:
wherein the providing each participant in a group with instructions further comprises: recording audio of an interaction performed by the participant during the respective group session ([0038] interaction apparatus 208 may include tools 214 for... recording audio);

However, Upadhyay does not explicitly teach the following limitations:
extracting features out of the audio indicative of the quality of the interaction; and

providing the participant, or another participant the interaction directed at, with an instruction based on the quality of the interaction.

Allen, in the same field of endeavor, teaches the following limitations:
extracting features out of the audio indicative of the quality of the interaction ([0087] system analyzes the sensor data, including camera images and audio data, generated from the user's point of view to identify potential issues associated with one or more interactions. The system analyzes the sensor data to identify voice volume, tone of voice, body language, gestures, heart rate, blood pressure, etc. This information is used to gauge potential escalating situations or de-escalating situations by the interaction recommendation component); and

providing the participant, or another participant the interaction directed at, with an instruction based on the quality of the interaction ([0095] The instruction includes one or more recommended actions to be performed by the first user to assist the first user in resolving the identified event. For example, the instruction 730 can recommend the first user make eye contact with the second user and speak in a polite but firm manner).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the peer-to-peer system of Upadhyay with the limitations of “extracting features out of the audio indicative of the quality of the interaction” and “providing the participant, or another participant the interaction directed at, with an instruction based on the quality of the interaction,” as taught by Allen. One of ordinary skill in the art would have been motivated to make this modification for the benefit of providing personalized feedback and instructions, and producing successful interactions and effective problem resolution [Allen – 0001].

Claim 12
The remainder of the claim is rejected using the same rationale as Claim 2.

Claim 13
The remainder of the claim is rejected using the same rationale as Claim 3.

Claim 14
The remainder of the claim is rejected using the same rationale as Claim 4.

Claim 17
The remainder of the claim is rejected using the same rationale as Claim 2.


Claim 18
The remainder of the claim is rejected using the same rationale as Claim 3.


Claim 19
The remainder of the claim is rejected using the same rationale as Claim 4.

Conclusion
The prior art made of record and not relied upon, considered pertinent to applicant’s disclosure or directed to the state of art, is listed on the enclosed PTO-892.
Mcalpine et al. (US-20210272584-A1) describes techniques for adjusting user experiences for participants of a multiuser session by deploying vocal-characteristic models to analyze audio streams received in association with the participants. The vocal-characteristic models are used to identify emotional state indicators corresponding to certain vocal properties being exhibited by individual participants. Based on the identified emotional state indicators, probability scores are generated indicating a likelihood that individual participants are experiencing a predefined emotional state. Probability scores may be generated based on how strongly the detected vocal properties correlate with the vocal-characteristic model. Responsive to the probability score that results from the vocal-characteristic model exceeding a threshold score, some remedial action may be performed with respect to the specific participant that is experiencing the predefined emotional state.
Randall (US-20200258047-A1) describes a system and method matching a potential sales talent with potential employers based on non-biased indicators, which may include skills-based criteria. The match is performed through a simulated sales session, which may be implemented as a game. The behavior of the player is scored during the simulated sales session. The game is implemented with AI-driven animated bots and game mechanics to simulate live selling situations and assess player skills in a competitive mobile/PC device experience. The aspects of the disclosed embodiments are configured to use machine learning to leverage data from Players and Employers to make predictive, successful matches between the two parties.
Myers et al. (US-11315065-B1) describes a method that starts with processing audio signal to generate audio caller utterance. Processor generates an agent action ranking score associated with the audio caller utterance and determines whether the agent action ranking score is below a minimum threshold. In response to determining that the agent action ranking score is below the minimum threshold, processor generates a transcribed caller utterance using a speech-to-text processor and generates an identified task based on the transcribed caller utterance. Using the transcribed caller utterance and a task-specific agent coaching neural network associated with the identified task, processor generates an ideal response. Processor generates a feedback result and causes the feedback result to be displayed on a display device of the agent client device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARMA EL-CHANTI whose telephone number is (571)272-3404. The examiner can normally be reached M-Th 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARMA A EL-CHANTI/Examiner, Art Unit 4164                                                                                                                                                                                                        

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627